                   Michael Faillace & Associates, P.C.
                                 Employment and Litigation Attorneys

 60 E. 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
 New York, New York                                                            Facsimile: (212) 317-1620
 10165 _________
 ctucker@faillacelaw.com


                                             March 3, 2020




                                                                MEMO ENDORSED
 VIA ECF
 Hon. Katherine Polk Failla
 Thurgood Marshall
 United States Courthouse
 40 Foley Square
 New York, NY 10007


         Re:             Illescas Dutan et al v. E & M Ice Cream Inc. et al
         CASE #:         1:19-cv-08701-KPF


 Your Honor:

         We represent Plaintiff in the above-named matter. We write to request a 1-week
 adjournment to March 10, 2020 to submit the fairness materials in this action. The parties have
 exchanged and agreed on the terms of a Settlement Agreement. Plaintiff signed copy of the
 Agreement and requested Defendants’ signatures. Defense counsel requested a 1-week extension to
 obtain their clients’ signatures. The original time to submit the fairness materials is March 3, 2020.
 Dkt. No. 22. There have been no previous adjournments of the subject deadline. Plaintiff’s counsel
 (undersigned) consents to the proposed adjournment. No scheduled dates will be affected.

         We thank the Court for the time and attention devoted to this matter.

                                                     Respectfully submitted,

                                                     By: ___/s/ Clifford Tucker
                                                                Clifford R. Tucker, Esq.



Application GRANTED.              No further extensions will be granted absent
good cause.

                                                         SO ORDERED.
Dated: March 3, 2020
       New York, New York


                                                         HON. KATHERINE POLK FAILLA
                                                         UNITED STATES DISTRICT JUDGE
